Citation Nr: 0308389	
Decision Date: 05/02/03    Archive Date: 05/15/03

DOCKET NO.  97-23 629A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating prior to September 23, 
2002, for degenerative disc disease of the lumbar spine with 
changes affecting thoracic and lumbosacral spine, rated 20 
percent disabling.

2.  Entitlement to an increased rating for limitation of 
motion of the lumbar spine due to degenerative joint disease 
of the lumbar spine (previously rated as degenerative disc 
disease of the lumbar spine with changes affecting thoracic 
and lumbosacral spine), rated 20 percent from September 23, 
2002.

3.  Entitlement to an increased rating for radiculitis of the 
lower left extremity due to degenerative disc disease of the 
lumbar spine (previously rated as degenerative disc disease 
of the lumbar spine with changes affecting thoracic and 
lumbosacral spine), rated 10 percent from September 23, 2002.

4.  Entitlement to an increased rating for gastroesophageal 
reflux consistent with hiatal hernia, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


REMAND

The veteran had active service from January 1978 to July 
1991.

On March 26, 2003, the RO mailed the veteran a letter 
informing him of information or evidence necessary to 
substantiate his claim.  Specifically, the letter transmitted 
forms for him to complete to authorize the release of private 
medical records, "so that we may obtain your medical records 
from those physicains [sic] who you indicated have treated 
you for your claim that is on appeal."  The RO instructed 
the veteran to send the completed forms to the Board of 
Veterans' Appeals.  

The letter did not specify a time for the veteran to respond.  
The letter did not inform the veteran of the consequences of 
failure to respond.  Further, this letter represents an 
improper practice.  Regulation authorizes the Board to 
develop evidence in an appeal when necessary to insure the 
veteran's right to a fully informed decision.  No regulation 
provides for a Regional Office to shift to the Board the 
burden of development in progress.

The ambiguity of the letter, under the RO letterhead and 
return address, instructing the veteran that its purpose was 
"so that we may obtain medical record" and then instructing 
that the Board implement the development the letter initially 
seems to say the RO will perform creates an unacceptable risk 
of inadequate control of the case.  The letter does not 
identify which issue or issues it addresses.  It does not 
insure that evidence the veteran may for any reason submit to 
the RO will be timely forwarded to the Board.  Simply, 
development the RO begins, the RO must complete.

Accordingly, the case is REMANDED for the following action:

Complete the development initiated by the 
letter of March 26, 2003.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


